Citation Nr: 1609122	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-18 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for a bilateral ankle condition, to include as secondary to a bilateral foot condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 (bilateral foot condition) and March 2011 (bilateral ankle condition) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  


FINDINGS OF FACT

1.  Bilateral pes planus was noted on examination, acceptance, and enrollment into service and was not aggravated by service beyond its natural progress.

2.  The preponderance of the evidence is against finding that the Veteran has a bilateral ankle condition that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing bilateral pes planus disability was not aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  The criteria for service connection for a bilateral ankle condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2015); 38 C.F.R. § 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in December 2008 and August 2010 letters.  The letters notified the Veteran of the information and evidence needed to substantiate his service connection claim.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

In this case, the Veteran was afforded a VA examination to address his claims of service connection for bilateral foot and ankle disabilities in November 2010.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As the Veteran has been afforded an adequate bilateral foot and ankle examination, and outstanding private, VA, and service department records have been obtained, to the extent possible, VA has satisfied its duty to notify and assist the Veteran in this case. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
 §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected and once established for a secondary condition, the secondary condition shall be considered part of the original condition. This is secondary service connection.  38 C.F.R. § 3.310(a). 

Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease will be service connected.  However, VA will not concede a nonservice-connected aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of evidence establishing the current level of severity of the nonservice-connected disease.  This is service connection on an aggravation theory.  38 U.S.C.A. § 3 .310(b).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337   (Fed.Cir. 2013).   Pes planus and a mild ankle strain are not listed as chronic conditions under 38 C.F.R. § 3.309(a).  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.  As noted in the discussion below, the Veteran's preexisting bilateral pes planus disability was noted on entry into service.

Analysis

The Veteran contends that his bilateral foot condition, pes planus, was aggravated by active duty service (i.e., beyond the natural progress of the disease).  Alternatively, the Veteran essentially contends a bilateral ankle condition was caused by his bilateral foot condition due his altered gait.  

Specifically, the Veteran asserts activities such as marching during boot camp, wearing flight deck boots with no arch support, physical training and carrying tool boxes to the flight line worsened his pre-existing foot condition.  He reported that "since boot camp" his feet had been worse.  He did not report that his feet hurt to anyone while in-service because nothing could be done.  See e.g., notice of disagreement dated April 16, 2010 and Veteran's statement received April 5, 2011.  

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the Veteran's bilateral pes planus, including on the basis of aggravation.  In this regard, the evidence of record shows that the Veteran's bilateral pes planus condition preexisted service and was not aggravated therein

In the December 1986 examination for the Veteran's enlistment into military service, it was clinically noted that the Veteran had mild pes planus and the Veteran denied "foot trouble" on the associated report of medical history.  As such, the evidence shows that the Veteran's bilateral pes planus condition was noted on examination when he was accepted and enrolled into service, and the presumption of soundness on induction as to bilateral flat feet therefore is not applicable.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, his claim of service connection for bilateral pes planus will be considered based on a theory of aggravation of a preexisting disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In order for the presumption of aggravation to arise, the evidence must show that there was a permanent increase in the severity of bilateral pes planus during service.

Although the service treatment records (STRs) reflect a diagnosis of mild pes planus upon enlistment examination in December 1986 and there is no separation examination, there is no indication of any foot trouble in-service despite complaints of and treatment for numerous other medical problems in-service.  For example, the Veteran was treated for symptoms ranging from seasonal allergies, pneumonia, a right eye injury, a thumb rash to a wort on his left toe.

The VA treatment record from September 2006 contains no discussion or findings as to the likely etiology or progression of the conditions.

The Veteran was afforded a VA examination in November 2010.  The VA examiner diagnosed the Veteran with pes planus bilaterally, moderately severe with mild ankle strain.  The VA examiner stated that the current foot condition was related to the foot condition that pre-existed military service.  The 2010 VA examiner further opined that it was not at least as likely as not that the Veteran's foot and ankle complaints were due to a permanent worsening in service beyond its natural progression.  He rationed that pes planus usually worsens over time with aging and although marching could temporarily worsen pes planus, there was no specific injury in-service that could have permanently worsened the pre-existing foot condition beyond its natural progression.  He explained that the natural progression of pes planus includes worsening of the foot condition and also ankle conditions.  

The Board places substantial probative weight on the negative nexus VA opinion from 2010, discussed above.  Although there is no separation examination, the service records are entirely negative for any indication of aggravation.  Moreover, the medical evidence of record during the period on appeal shows no foot disability which is related to service.  The 2010 VA examiner was unable to find the Veteran's foot condition was aggravated by service beyond its natural progress, even in consideration of the Veteran's lay contentions of ongoing pain.  

The Board finds that the 2010 VA examiner's opinion that there was no service aggravation to be probative and persuasive because the examiner reviewed the entirety of the record and conducted full physical examination, finding no indication of current residuals related to service, or any indication that the pre-existing pes planus had been permanently aggravated by service.

The Board has considered that the Veteran has contended on his own behalf that his foot condition was aggravated by his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Although the Veteran is competent to describe worsening symptoms during and since service, the Board notes that the such reports are not inconsistent with the findings of the VA examiner, who acknowledged that activities such as marching could temporarily worsen pes planus.  The examiner also specifically noted that pes planus naturally worsens over time, which would again be consistent with the Veteran's assertion.  Nevertheless, the examiner found that it was unlikely that the disability was permanently worsened by military service.  Ultimately, while the Veteran is competent to describe symptoms, the Board finds that the question of whether the underlying disability was permanently worsened as a result of service is complex in nature and beyond his competence.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Therefore, while the Veteran is competent to describe his symptoms and treatment for his foot, and the observable symptoms, the Board accords his statements regarding whether the underlying disability worsening in service little probative value as he is not competent to opine on such complex medical questions.  Consequently, the Board finds that the Veteran's contentions are outweighed by the competent and probative VA examiner's findings.  

In weighing the competent evidence of record on the matter of whether there was a permanent increase in severity of bilateral pes planus during service, the Board also places the most probative value on the lack of complaints or treatment of pes planus in service after it was documented during enlistment examination, and the 2010 VA examiner's opinion.  As such, the Board finds that the evidence clearly and unmistakably shows that the claimed disability was not permanently aggravated beyond its natural progress as a result of service.  The claim of service connection for bilateral pes planus must therefore be denied. 

As the Board has found that the Veteran's foot condition is not service connected, secondary service connection for an ankle condition is thus not for application.  However, entitlement to service connection on a direct basis for a bilateral ankle condition must be addressed.  

The Veteran does not allege, nor does the evidence show that an ankle condition is directly related to service.  The available STRs do not reflect any diagnosis or complaints of an ankle condition.  The Veteran's sole assertion is that the ankle disability was caused or aggravated by his non-service connected foot condition and he has not advanced any argument that his ankle condition was incurred in-service.  There is no medical evidence of record suggesting a link between his ankle condition and service, rather the evidence indicates his ankle condition is part of the natural progression of his non-service connected foot condition.  

In conclusion, in regard to the Veteran's foot condition claim, the most probative evidence of record comes from the November 2010 VA examination and the STRs and this evidence outweighs the Veteran's statements made during the course of this appeal in support of aggravation, discussed in detail above.  As service connection for a bilateral foot condition has not been established, a secondary service connection claim for a bilateral ankle condition cannot be considered and there is no medical or lay evidence of record supporting a direct relationship between an ankle condition and service.  

Accordingly, the preponderance of the evidence is against the claims and service connection for bilateral foot and ankle disabilities are not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.



ORDER

Entitlement to service connection for a bilateral foot condition is denied.

Entitlement to service connection for a bilateral ankle condition is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


